DETAILED ACTION
This office action response the amendment application on 08/31/2021.
Claims 20-21, 24-32, and 34-36 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 31, August, 2021.  Claims 20-21, 24-32, and 34-36 have been amended.  Claims 1-19, 23, and 33 have been withdrawn from consideration.  Claims 20-21, 24-32, and 34-36 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 20, 27, and 30 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 24-30, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (U.S. Patent Application Publication No. 2018/0199263), (“D1”, hereinafter), having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443642), in view of Lee et al. (U.S. Patent 10,952,125), (“D2”, hereinafter), having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443,029). 
As per Claim 20, D1 discloses a method of a user equipment (UE) for performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the method comprising: 
receiving, by the UE, system information including barring information for the unified access control from a base station ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5, and provisional, [0031], and Fig. 2]);
 wherein the barring information for the unified access control comprises  

performing, by the UE, access barring check associated with an access category, based on the set of barring parameters identified by the identity information ([see, wherein the UE initiates an action that is subject to access barring control, performs access barring for the action in a barring check [0046-0047], and Fig. 10-11]).  
D1 doesn’t appear to explicitly disclose: wherein the barring information for the unified access control comprises ii) identity information for identifying a set of barring parameters including at least one of a barring factor and a barring time.
However, D2 discloses wherein the barring information for the unified access control comprises ii) identity information for identifying a set of barring parameters including at least one of a barring factor and a barring time ([see, wherein the barring information, provide a barring parameter for one or more categories, the barring parameter such as the barring factor (%), barring time (ms), and bitmap, Col. 12, lines 10-28, and provisional, page 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, Col. 2, lines 1-10.
As per Claims 22, 32, D1 further discloses wherein the access category information is set for each access attempt type that is classified based on an application 
As per Claims 24, 34, D1 appears to be silent to the instant claim, however D2 further discloses wherein the set of barring parameters further includes a barring bitmap ([see, wherein the barring information, provide a barring parameter for one or more categories, the barring parameter such as the barring factor (%), barring time (ms), and bitmap, Col. 12, lines 10-28, and provisional, page 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, Col. 2, lines 1-10.
As per Claims 25, 35, D1 appears to be silent to the instant claim, however D2 further discloses wherein, when information in the barring bitmap is set a pre- set value, the access barring check is controlled such that access attempt of the access category is allowed ([see, e.g., wherein the barring information for categories includes a bitmap, a UE may check the bit corresponding to the UE, namely 0 or 1. Depending on the bit value, the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed), (see, Col. 13, lines 15-20), and Page 8, provisional]).

As per Claims 26, 36, D1 appears to be silent to the instant claim, however D2 further discloses wherein the information in the bitmap is in accordance with UE configuration information, and the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15 ([see, e.g., the Access classes are furnished, (see, Col. 6, lines 20-50), and Page 2, provisional]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, Col. 2, lines 1-10.
As per Claim 27, D1 discloses a method of a base station for enabling to perform unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the method comprising: 
transmitting, by the base station, system information including barring information for the unified access control to a user equipment (UE) ([see, receiving system 
 wherein the barring information for the unified access control comprises  
i) access category information ([see, the barring information includes for the access category, [0046], and Fig. 10]), and 
receiving access request information by the UE determined based on the system information ([see, wherein the UE initiates an action that is subject to access barring control, performs access barring for the action in a barring check [0046-0047], and Fig. 10-11]).  
D1 doesn’t appear to explicitly disclose: wherein the barring information for the unified access control comprises ii) identity information for identifying a set of barring parameters including at least one of a barring factor and a barring time.
However, D2 discloses wherein the barring information for the unified access control comprises ii) identity information for identifying a set of barring parameters including at least one of a barring factor and a barring time ([see, wherein the barring information, provide a barring parameter for one or more categories, the barring parameter such as the barring factor (%), barring time (ms), and bitmap, Col. 12, lines 10-28, and provisional, page 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide 
As per Claims 28, 29, D1 and D2 disclose the method according to claim 27, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the access request information is received according to a result of the performing of access barring check associated with an access category, based on the set of barring parameters identified by the identity information ([see, wherein the a barring parameter for one or more categories, depending on the bit value, the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed), (see, Col. 13, lines 15-20), and Page 8, provisional]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, Col. 2, lines 1-10.
As per Claim 30, D1 discloses a user equipment (UE) performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the UE comprising: 
a receiver configured to receive system information including barring information for the unified access control from a base station ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5, and provisional, [0031], and Fig. 2]), 
 ([see, the barring information includes for the access category, [0046], and Fig. 10]), and a controller configured to perform access barring check associated with an access category, based on the set of barring parameters identified by the identity information ([see, wherein the UE initiates an action that is subject to access barring control, performs access barring for the action in a barring check [0046-0047], and Fig. 10-11]).  
D1 doesn’t appear to explicitly disclose: wherein the barring information for the unified access control comprises ii) identity information for identifying a set of barring parameters including at least one of a barring factor and a barring time.
However, D2 discloses wherein the barring information for the unified access control comprises ii) identity information for identifying a set of barring parameters including at least one of a barring factor and a barring time ([see, wherein the barring information, provide a barring parameter for one or more categories, the barring parameter such as the barring factor (%), barring time (ms), and bitmap, Col. 12, lines 10-28, and provisional, page 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, Col. 2, lines 1-10.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (U.S. Patent Application Publication No. 2018/0199263), (“D1”, hereinafter), having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443642), in view of Lee et al. (U.S. Patent 10,952,125), (“D2”, hereinafter), having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443,029), and further in view of KIM et al. (U.S. Patent Application Publication No. 2020/0169863), (“D3”, hereinafter).  
As per Claims 21, 31, D1 doesn’t appear to explicitly disclose: wherein the system information is a system information block (SIB)1 which is minimum system information.  
However, D3 discloses wherein the system information is a system information block (SIB)1 which is minimum system information ([see, the SIB1 has to be received first in order to receive other SIBs, [0046], and Fig. 1]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access class barring results enhanced multiple emergency call types in connection with the legacy eNB (see D3, [0114]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PARTH PATEL/Primary Examiner, Art Unit 2468